Exhibit 10.1

Execution Version

 

 

 

COLLATERAL AGREEMENT

made by

GOGO INC.,

GOGO INTERMEDIATE HOLDINGS LLC,

GOGO FINANCE CO. INC.

and certain of their Subsidiaries

in favor of

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

Dated as of April 25, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  DEFINED TERMS      2  

 1.1

  Definitions      2  

 1.2

  Other Definitional Provisions      10  

Section 2.

  [Reserved]      11  

Section 3.

  GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL      11  

Section 4.

  REPRESENTATIONS AND WARRANTIES      12  

 4.1

  [Reserved]      12  

 4.2

  Title; No Other Liens      12  

 4.3

  Valid, Perfected First Priority Liens      13  

 4.4

  Name; Jurisdiction of Organization, Etc.      14  

 4.5

  Inventory and Equipment      14  

 4.6

  Special Collateral; Excluded Collateral      14  

 4.7

  Investment Property      15  

 4.8

  Receivables      15  

 4.9

  Intellectual Property      16  

 4.10

  Letter of Credit Rights      17  

 4.11

  Commercial Tort Claims      17  

Section 5.

  COVENANTS      17  

 5.1

  [Reserved]      17  

 5.2

  Delivery and Control of Instruments and Certificated Securities, Deposit
Accounts, Securities Accounts      17  

 5.3

  Maintenance of Perfected Security Interest; Further Documentation      18  

 5.4

  Changes in Locations, Name, Jurisdiction of Incorporation, etc.      18  

 5.5

  Notices      18  

 5.6

  Investment Property      19  

 5.7

  Voting and Other Rights with Respect to Pledged Securities      20  

 5.8

  Receivables      20  

 5.9

  Intellectual Property      21  

 5.10

  Government Receivables      23  

 5.11

  Insurance Certificates and Endorsements      23  

 5.12

  Material Real Property      23  

Section 6.

  REMEDIAL PROVISIONS      24  

 6.1

  Certain Matters Relating to Receivables      24  

 6.2

  Communications with Obligors; Grantors Remain Liable      25  

 6.3

  Proceeds to be Turned Over To Collateral Agent      25  

 6.4

  [Reserved]      25  

 6.5

  Code and Other Remedies      26  

 6.6

  Effect of Securities Laws      28  

 6.7

  Deficiency      28  

 6.8

  Compliance with FCC Laws      28  

 

i



--------------------------------------------------------------------------------

Section 7.

 

POWER OF ATTORNEY; AUTHORIZATION OF FINANCING STATEMENTS

     28  

 7.1

  Collateral Agent’s Appointment as Attorney-in-Fact, etc.      28  

 7.2

  Authorization of Financing Statements      30  

Section 8.

 

THE COLLATERAL AGENT

     31  

 8.1

  Authority of Collateral Agent      31  

Section 9.

 

MISCELLANEOUS

     32  

 9.1

  Amendments in Writing      32  

 9.2

  Notices      32  

 9.3

  No Waiver by Course of Conduct; Cumulative Remedies      32  

 9.4

  Expenses; Indemnification      32  

 9.5

  Successors and Assigns      32  

 9.6

  Set-Off      32  

 9.7

  Counterparts      33  

 9.8

  Severability      33  

 9.9

  Section Headings      33  

 9.10

  [Reserved]      33  

 9.11

  GOVERNING LAW      33  

 9.12

  Submission to Jurisdiction; Waivers      33  

 9.13

  Acknowledgments      34  

 9.14

  Additional Grantors      34  

 9.15

  Releases      34  

 9.16

  WAIVER OF JURY TRIAL      35  

 9.17

  Collateral Agency Agreement      35  

 

ii



--------------------------------------------------------------------------------

Schedules Schedule 1 – Notice Addresses of Grantors Schedule 2 – Description of
Pledged Investment Property Schedule 3 – Filings and Other Actions Required to
Perfect Security Interests Schedule 4 – Exact Legal Name, Jurisdiction of
Organization, Location of Chief Executive Office or Sole Place of Business (if
Applicable) and Organizational ID Schedule 5 – Location of Inventory and
Equipment Schedule 6 – Copyrights, Patents, Trademarks and Exclusive Licenses to
Registered United States Copyrights, Patents and Trademarks Schedule 7 –
Material Excluded Assets Schedule 8 – Letter of Credit Rights Schedule 9 –
Commercial Tort Claims Exhibits Exhibit A-1 – Form of Copyright Security
Agreement Exhibit A-2 – Form of Patent Security Agreement Exhibit A-3 – Form of
Trademark Security Agreement Annex Annex 1 – Form of Assumption Agreement

 

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of April 25, 2019 among each of the signatories
hereto designated as a Grantor on the signature pages hereto (together with any
other entity that may become a party hereto as a Grantor as provided herein, the
“Grantors”) and U.S. BANK NATIONAL ASSOCIATION, as collateral agent (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Collateral Agent”) for the Priority Lien Secured Parties (as defined in
such Collateral Agency Agreement referred to below) pursuant to the Collateral
Agency Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Gogo Intermediate Holdings LLC, a Delaware limited liability company,
and Gogo Finance Co. Inc., a Delaware corporation, issued 9.875% Senior Secured
Notes due 2024 (the “Notes”) in an aggregate principal amount of $905,000,000
pursuant to an Indenture dated as of the date hereof (as amended, waived,
supplemented or otherwise modified from time to time, the “Indenture”) among
Gogo Intermediate Holdings LLC, Gogo Finance Co. Inc., the guarantors from time
to time party thereto and U.S. Bank National Association, as trustee thereunder;

WHEREAS, the Grantors may from time to time incur additional Priority Lien
Obligations in accordance with the terms of the Secured Debt Documents (as
defined in the Collateral Agency Agreement) and the Collateral Agency Agreement;

WHEREAS, Gogo Intermediate Holdings LLC and Gogo Finance Co. Inc. are members of
an affiliated group of companies that includes each other Grantor;

WHEREAS, Gogo Intermediate Holdings LLC, Gogo Finance Co. Inc. and the other
Grantors are engaged in related businesses and each Grantor will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the Priority Lien Documents (as defined in the Collateral Agency
Agreement);

WHEREAS, the Grantors, the Collateral Agent and the Priority Lien
Representatives (as defined in the Collateral Agency Agreement) have entered
into a Collateral Agency Agreement dated as of the date hereof (as amended,
waived, supplemented or otherwise modified from time to time, including in
connection with the joinder of any Junior Lien Representatives (as defined in
the Collateral Agency Agreement) and other future parties thereto from time to
time, the “Collateral Agency Agreement”); and

WHEREAS, it is a condition precedent to the obligation of the Priority Lien
Secured Parties to make their respective extensions of credit to the Grantors
under the Priority Lien Documents that the Grantors shall have executed and
delivered this Agreement to the Collateral Agent for the benefit of the Priority
Lien Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Priority Lien Secured Parties to enter into the Priority Lien
Documents and to induce the Priority Lien Secured Parties to make their
respective extensions of credit to the Grantors thereunder, and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, each Grantor hereby agrees with the Collateral Agent, for the
benefit of the Priority Lien Secured Parties, as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Collateral Agency Agreement and used herein shall have the meanings given to
them in the Collateral Agency Agreement, and the following terms which are
defined in the UCC are used herein as so defined (and if defined in more than
one article of the UCC shall have the meaning specified in Article 9 thereof):
Accounts, Account Debtor, As-Extracted Collateral, Authenticate, Certificated
Security, Chattel Paper, Commodity Account, Commodity Contract, Commodity
Intermediary, Documents, Electronic Chattel Paper, Entitlement Order, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instruments, Inventory, Letter of Credit
Rights, Manufactured Homes, Money, Payment Intangibles, Securities Account,
Securities Intermediary, Security, Security Entitlement, Supporting Obligations,
Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“ABL Agent” shall have the meaning set forth in the Crossing Lien Intercreditor
Agreement.

“ABL Credit Agreement” shall have the meaning set forth in the Crossing Lien
Intercreditor Agreement.

“ABL Documents” shall have the meaning set forth in the Crossing Lien
Intercreditor Agreement.

“ABL Obligations” shall have the meaning set forth in the Indenture.

“ABL Priority Collateral” shall have the meaning set forth in the Crossing Lien
Intercreditor Agreement.

“After-Acquired Intellectual Property” shall have the meaning set forth in
Section 5.9(c).

“Agreement” shall mean this Collateral Agreement, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Cash Equivalents” shall have the meaning set forth in the Indenture and shall
include any similar term in any other Priority Lien Document.

“Cash Flow Priority Collateral” shall have the meaning set forth in the Crossing
Lien Intercreditor Agreement.

“Collateral” shall have the meaning set forth in Section 3(a).

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 6.1 or 6.3.

“Collateral Agency Agreement” shall have the meaning set forth in the recitals
to this Agreement.

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor Federal statute, and the rules and regulations of the FCC or any
other similar or successor agency thereunder.

 

2



--------------------------------------------------------------------------------

“Communications Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by a Governmental Authority
(including the FCC) relating in any way to the use of radiofrequency spectrum or
the offering or provision of video, communications, telecommunications or
information services (including the Communications Act).

“Copyright Licenses” shall mean all written licenses providing for the grant to
or from a Grantor of any right in or to any Copyright (including as of the date
hereof, without limitation, those listed on Schedule 6).

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all copyrightable works of authorship, all
United States and foreign copyrights (whether or not the underlying works of
authorship have been published), including but not limited to copyrights in
software and databases, all designs (including but not limited to all industrial
designs, “Protected Designs” within the meaning of 17 U.S.C. 1301 et. Seq. and
Community designs), and all “Mask Works” (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, and with respect to any
and all of the foregoing: (i) all registrations and applications for
registration thereof including as of the date hereof, without limitation, the
registrations and applications listed on Schedule 6, (ii) all extensions,
renewals, and restorations thereof, (iii) all rights to sue or otherwise recover
for any past, present and future infringement or other violation thereof,
(iv) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other copyright
rights accruing thereunder or pertaining thereto throughout the world.

“Crossing Lien Intercreditor Agreement” shall have the meaning set forth in the
Indenture.

“Deposit Account” shall mean all “deposit accounts” as defined in Article 9 of
the UCC and all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), and shall include as of the
date hereof, without limitation, all of the accounts listed on Schedule 2 hereto
under the heading “Deposit Accounts” together, in each case, with all funds held
therein and all certificates or instruments representing any of the foregoing.

“Discharge of ABL Obligations” shall have the meaning set forth in the Crossing
Lien Intercreditor Agreement.

“Equity Interests” (i) shall mean with respect to any Person, any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents, including membership interests (however designated, whether
voting or non-voting) of the equity of such Person, including, if such person is
a partnership, partnership interests (whether general or limited), if such
Person is a limited liability company, membership interests, and, if such Person
is a trust, all beneficial interests therein, and shall also include any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such corporation,
partnership, limited liability company or trust, whether outstanding on the date
hereof or issued on or after the date hereof and (ii) shall include, without
limitation, all Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests.

 

3



--------------------------------------------------------------------------------

“Excluded Assets” shall mean (i) any permit, lease, license, contract or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and only to the extent that the grant of a security interest
hereunder (a) is prohibited by or a violation of any law, rule or regulation
applicable to such Grantor or (b) shall constitute or result in a breach of a
term or provision of, or the termination or a default under the terms of, such
permit, lease, license, contract or agreement (other than to the extent that any
such law, rule, regulation, term or provision would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law (including any debtor relief law or
principle of equity); provided, however, that the Collateral shall include (and
such security interest shall attach and the definition of Excluded Assets shall
not then include) immediately at such time as the contractual or legal
prohibition shall no longer be applicable and to the extent severable, and shall
attach immediately to any portion of such permit, lease, license, contract or
agreement not subject to the prohibitions specified in clauses (a) or (b) above;
provided further that the exclusions referred to in clause (i) of this
definition shall not include any Proceeds of such permit, lease, license,
contract or agreement, (ii) property owned by any Grantor that is subject to a
purchase money Lien or Capitalized Lease Obligation (as defined in the Indenture
and including any similar term in any other Priority Lien Document) incurred in
accordance with the terms of the Priority Lien Documents if the agreement
pursuant to which such Lien is granted (or the document providing for such
Capitalized Lease Obligation) prohibits, or requires the consent of any Person
other than the Grantors which has not been obtained as a condition to, the
creation of any other Lien on such property, (iii) any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing and acceptance of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein could impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law (“Intent-to-Use Applications”), (iv)
any trucks, trailers, tractors, service vehicles, automobiles, construction and
earth moving equipment, rolling stock or other registered mobile equipment or
other Equipment of any nature covered by certificates of title law of any
jurisdiction and all tires and other appurtenances to any of the foregoing, to
the extent a Lien on any such assets may not be perfected by the filing of a UCC
financing statement, (v) Excluded Foreign Restricted Subsidiary Voting Stock,
(vi) Letter of Credit Rights and commercial tort claims individually with a
value of less than $1,000,000, in each case, that do not constitute Proceeds of
Collateral, (vii) those assets over which the granting of security interests in
such assets would result in material adverse tax consequences as reasonably
determined by the Gogo Intermediate Holdings LLC (it being understood that the
Grantors shall not be required to enter into any security agreements or pledge
agreements governed by foreign law), (viii) assets to the extent the granting or
perfecting of a security interest in such assets would result in costs or other
consequences to Gogo Intermediate Holdings LLC or any of its Subsidiaries as
reasonably determined by Gogo Intermediate Holdings LLC and the Collateral Agent
that are excessive in view of the benefits that would be obtained by the
Priority Lien Secured Parties, (ix) any margin stock (within the meaning of
Regulation U issued by the Federal Reserve Board), (x) any aircraft, airframes,
aircraft engines or helicopters, or any Equipment or other assets constituting a
part thereof, to the extent a Lien on any such assets may not be perfected by
the filing of a UCC financing statement, (xi) leased cell towers to the extent a
leasehold mortgage is required to create or perfect a security interest therein
and (xii) Deposit Accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments.

“Excluded Foreign Restricted Subsidiary Voting Stock” shall mean, prior to the
first anniversary of a Foreign Restricted Subsidiary becoming a Restricted
Subsidiary, any voting stock in excess of 65% of the total outstanding amount of
any class of voting stock of such Foreign Restricted Subsidiary; provided, that,
notwithstanding the foregoing, voting stock of a

 

4



--------------------------------------------------------------------------------

Foreign Restricted Subsidiary will not be Excluded Foreign Restricted Subsidiary
Voting Stock for the period before the first anniversary of a Foreign Restricted
Subsidiary becoming a Restricted Subsidiary and ending on the first anniversary
if the Company determines in good faith that such Foreign Restricted Subsidiary
will not have any earnings and profits for U.S. federal income tax purposes
before the first anniversary of such Foreign Restricted Subsidiary having become
a Restricted Subsidiary. For the avoidance of doubt, no voting stock of a
Foreign Restricted Subsidiary will be Excluded Foreign Restricted Subsidiary
Voting Stock on or after the first anniversary of such Foreign Restricted
Subsidiary becoming a Restricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Grantor, as it
relates to all or a portion of the grant by such Grantor of a security interest
hereunder, any Swap Obligation if, and to the extent that, such Swap Obligation
(or such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such security interest is or
becomes illegal.

“FCC” shall mean the Federal Communications Commission, and any successor agency
of the United States Government exercising substantially equivalent powers.

“FCC License” shall mean any Governmental Authorization granted by the FCC
pursuant to the Communications Act, or by any other Governmental Authority
pursuant to Communications Laws, to any Grantor or assigned or transferred to
any Grantor pursuant to Communications Laws.

“Foreign Restricted Subsidiary” shall have the meaning set forth in the
Indenture and shall include any similar term in any other Priority Lien
Document.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Governmental Authorization” shall mean all authorizations, certificates,
consents, decrees, permits, licenses, registrations, waivers, privileges,
approvals from and filings with all Governmental Authorities necessary in
connection with the business of Parent and its Subsidiaries.

“Grantors” shall have the meaning set forth in the preamble to this Agreement.

“Indenture” shall have the meaning set forth in the recitals to this Agreement.

“Intellectual Property” shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property of such Grantor, whether arising under United States, multinational or
foreign laws, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets and
Trade Secret Licenses, and all rights to sue or otherwise recover for any past,
present and future infringement, dilution, misappropriation, or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

5



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreement substantially the form of Exhibit A-1, the Patent
Security Agreement substantially in the form of Exhibit A-2, and the Trademark
Security Agreement substantially in the form of Exhibit A-3.

“Intercreditor Agreements” shall have the meaning set forth in the Indenture.

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC on the date
hereof including, without limitation, all Certificated Securities and
Uncertificated Securities, all Security Entitlements, all Securities Accounts,
all Commodity Contracts and all Commodity Accounts (other than any Excluded
Foreign Restricted Subsidiary Voting Stock) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes, all Pledged Equity
Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.

“Issuers” shall mean the collective reference to each issuer of Pledged Equity
Interests.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, property, condition (financial or otherwise) or results of
operations of the Grantors and their respective Subsidiaries, taken as a whole,
(b) the validity or enforceability of this Agreement or any of the other
Priority Lien Documents or the rights or remedies of the Collateral Agent or the
Priority Lien Secured Parties hereunder or thereunder, taken as a whole, or
(c) the validity, perfection or priority of the Collateral Agent’s Liens upon a
material portion of the Collateral.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor.

“Material Real Property” shall mean any fee interest of any Grantor in real
property having a value of greater than $1,000,000 and any leasehold interest of
any Grantor in real property having annual fixed rental payments of greater than
$1,000,000; provided that (i) the value of any leasehold interest in real
property shall not include any leasehold improvements and (ii) Material Real
Property shall not include Excluded Assets.

“Mortgages” shall mean any mortgages, deeds of trust or other security document
made by any Grantor in favor of, or for the benefit of, the Collateral Agent, as
the same may be amended, supplemented, waived or otherwise modified from time to
time, for the benefit of the Priority Lien Secured Parties, in each case, in
form and substance reasonably satisfactory to the Collateral Agent and the
applicable Grantor.

“Notes” shall have the meaning set forth in the recitals to this Agreement.

“Patent Licenses” shall mean all written licenses providing for the grant to or
from a Grantor of any right in or to any Patent (including as of the date
hereof, without limitation, those listed on Schedule 6).

 

6



--------------------------------------------------------------------------------

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all patentable inventions and designs, all United
States, foreign, and multinational patents, certificates of invention, and
similar industrial property rights, and applications for any of the foregoing,
including as of the date hereof, without limitation, (i) each patent and patent
application listed on Schedule 6, (ii) all reissues, substitutes, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all inventions and improvements described and claimed therein,
(iv) all rights to sue or otherwise recover for any past, present and future
infringement or other violation thereof, (v) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit and other payments now or hereafter due
and/or payable with respect thereto, and (vi) all other patent rights accruing
thereunder or pertaining thereto throughout the world.

“Perfected IP” shall have the meaning set forth in Section 5.9(d).

“Pledged Commodity Contracts” shall mean, all Commodity Contracts listed on
Schedule 2 as of the date hereof, and all other Commodity Contracts to which any
Grantor is party from time to time.

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including as of the date hereof, without limitation,
the debt securities listed on Schedule 2, together with any other certificates,
options, rights or security entitlements of any nature whatsoever in respect of
the debt securities of any Person that may be issued or granted to, or held by,
any Grantor while this Agreement is in effect.

“Pledged Equity Interests” shall mean all Equity Interests, and shall include
Pledged LLC Interest, Pledged Partnership Interest and Pledged Stock; provided,
however, that “Pledged Equity Interests” shall not include Excluded Assets.

“Pledged LLC Interests” shall mean all membership interests and other interests
of any Grantor now owned or hereafter acquired in any limited liability company
including as of the date hereof, without limitation, all limited liability
company interests listed on Schedule 2 hereto under the heading “Pledged LLC
Interests” and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and any securities entitlements relating thereto
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any other warrant, right or option or
other agreement to acquire any of the foregoing, all management rights, all
voting rights, any interest in any capital account of a member in such limited
liability company, all rights as and to become a member of the limited liability
company, all rights of the Grantor under any shareholder or voting trust
agreement or similar agreement in respect of such limited liability company, all
of the Grantor’s right, title and interest as a member to any and all assets or
properties of such limited liability company, and all other rights, powers,
privileges, interests, claims and other property in any manner arising out of or
relating to any of the foregoing; provided however that Pledged LLC Interests
shall not include Excluded Assets.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including as of the date hereof, without limitation, those listed
on Schedule 2.

“Pledged Partnership Interests” shall mean all partnership interests and other
interests of any Grantor now owned or hereafter acquired in any general
partnership, limited partnership, limited liability partnership or other
partnership including as of the date hereof, without limitation, all partnership
interests listed on Schedule 2 hereto under the heading “Pledged

 

7



--------------------------------------------------------------------------------

Partnership Interests” and the certificates, if any, representing such
partnership interests, and any interest of such Grantor on the books and records
of such partnership and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such partnership interests and any other warrant, right or
option to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a partner in such partnership,
all rights as and to become a partner of such partnership, all of the Grantor’s
rights, title and interest as a partner to any and all assets or properties of
such partnership, and all other rights, powers, privileges, interests, claims
and other property in any manner arising out of or relating to any of the
foregoing; provided however that Pledged Partnership Interests shall not include
Excluded Assets.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including as of the date hereof, without limitation,
all shares of capital stock described on Schedule 2 hereto under the heading
“Pledged Stock”, and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares and any other warrant, right or option to acquire any
of the foregoing provided, however, that Pledged Stock shall not include
Excluded Assets.

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests regardless of
whether constituting Securities under the UCC.

“Pledged Security Entitlements” shall mean, all security entitlements with
respect to the financial assets listed on Schedule 2 as of the date hereof, and
all other security entitlements of any Grantor.

“Priority Lien Event of Default” shall mean any event or condition that, under
the terms of any Priority Lien Document, causes, or permits holders of Priority
Lien Debt outstanding thereunder (with the giving of notice or the lapse of
time, or both, to the extent applicable) to cause, the Priority Lien Debt
outstanding thereunder to become immediately due and payable.

“Priority Lien Obligations” shall have the meaning set forth in the Collateral
Agency Agreement; provided that the Priority Lien Obligations shall exclude any
Excluded Swap Obligations.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Receivable” shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

8



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, including,
without limitation, the Governmental Authorizations and the Communications Act.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Specified Assets” shall have the meaning set forth in Section 4.3(b).

“Specified Event of Default” shall mean a Priority Lien Event of Default arising
under item (1), (2), (7) or (8) of the definition of “Event of Default” set
forth in Section 6.01 of the Indenture or any similar Priority Lien Event of
Default arising under any other Priority Lien Document.

“Specified IP Assets” shall mean all Collateral consisting of Intellectual
Property for which the creation or perfection of Liens thereon requires
execution of documents, filings in or other actions under the laws of
jurisdictions outside of the United States of America, any State thereof or the
District of Columbia.

“Swap Obligation” shall mean, with respect to any Grantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark Licenses” shall mean all written licenses providing for the grant to
or from a Grantor of any right in or to any Trademark (including as of the date
hereof, without limitation, those listed on Schedule 6).

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all domestic, foreign and multinational
trademarks, service marks, trade names, corporate names, company names, business
names, fictitious business names, trade dress, trade styles, logos, Internet
domain names and other indicia of origin or source identification, whether
registered or unregistered (other than Intent-to-Use Applications), and, with
respect to any and all of the foregoing, (i) all registrations and applications
for registration thereof including as of the date hereof, without limitation,
the registrations and applications listed on Schedule 6, (ii) all extensions and
renewals thereof, (iii) all of the goodwill of the business connected with the
use of and symbolized by any of the foregoing, (iv) all rights to sue or
otherwise recover for any past, present and future infringement, dilution, or
other violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, proceeds
of suit now and other payments hereafter due and/or payable with respect
thereto, and (v) all other trademark rights accruing thereunder or pertaining
thereto throughout the world.

“Trade Secret Licenses” shall mean all written licenses providing for the grant
to or from a Grantor of any right in or to any Trade Secret.

“Trade Secrets” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to (i) all trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, in each case, to the extent recognized and protected as a trade
secret under the applicable laws of the relevant jurisdiction, and with respect
to any and all of the foregoing (i) all

 

9



--------------------------------------------------------------------------------

rights to sue or otherwise recover for any past, present and future
misappropriation or other violation thereof, (ii) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, proceeds of suit and other payments now or hereafter due and/or
payable with respect thereto, and (iii) all other trade secret rights accruing
thereunder or pertaining thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

1.2 Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule, Exhibit and Annex references are to this
Agreement unless otherwise specified. References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Agreement.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Priority Lien Obligations
shall mean the unconditional, final and irrevocable payment in full in cash, in
immediately available funds, of all of the Priority Lien Obligations.

(e) The use herein of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

(f) All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

(g) This Agreement will be construed without regard to the identity of the party
who drafted it and as though the parties participated equally in drafting it.
Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable to this Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 2. [RESERVED]

SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

(a) Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Priority Lien Secured Parties, a security interest in, all of the following
property, in each case, wherever located and now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, subject to the
last sentence of this Section 3(a), the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of such Grantor’s Priority Lien
Obligations:

(i) all Accounts, including all Receivables;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Money;

(xiii) all Pledged Equity Interests:

(xiv) all Goods not otherwise described above;

(xv) all Collateral Accounts;

(xvi) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

 

11



--------------------------------------------------------------------------------

(xvii) all commercial tort claims now or hereinafter described on Schedule 9;
and

(xviii) to the extent not otherwise included, all Proceeds, products accessions,
rents and profits of any and all of the foregoing and all collateral security,
Supporting Obligations and guarantees given by any Person with respect to any of
the foregoing.

Notwithstanding the foregoing provisions of this Section 3(a), the foregoing
grant of a security interest shall not extend to, and the term “Collateral”
shall not include (a) FCC Licenses to the extent (but only to the extent) that
any law, regulation, permit, order or decree of any Governmental Authority in
effect at the time applicable thereto prohibits the grant of a security interest
therein; provided, however, that the foregoing grant of a security interest
shall extend to, and the Collateral shall include, each of the following:
(A) the right to receive all proceeds derived or arising from or in connection
with the sale, assignment, transfer or transfer of control over such FCC
Licenses; (B) any and all Proceeds of any FCC Licenses that are not otherwise
excluded; and (C) in the event that such law, regulation, permit, order or
decree shall be amended, modified or interpreted to permit (or shall be replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would permit) the grant of a security interest therein, such FCC
Licenses as well as any and all Proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the Collateral and
(b) Excluded Assets. It is understood that with respect to the Specified IP
Assets, the above grant is effective only to the extent such security interest
can be granted pursuant to this Agreement.

(b) Notwithstanding anything herein to the contrary, the Grantors will not be
required to (x) take any action in any jurisdiction other than the United States
of America, or required by the laws of any such jurisdiction, including, without
limitation, in order to create any security interests (or other Liens) in or to
otherwise comply with this agreement with respect to assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (y) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
accounts or other Collateral, except (subject in all respects to the foregoing
clause (x)) to the extent required by Section 5.2(b) or (c) of this Agreement,
provided that, in the case of Collateral that constitutes (A) Equity Interests,
(B) intercompany notes in certificated form or (C) notes in certificated form
evidencing debt owed to any Grantor by a third party, the Grantors will in each
case (subject in all respects to the foregoing clause (x)) deliver such Equity
Interests or notes (in the case of any such notes, limited to any note with a
principal amount in excess of $1,000,000) to the Collateral Agent in accordance
with the provisions of this Agreement (provided that the aggregate principal
amount of notes not delivered to the Collateral Agent because the amount of such
notes is below the $1,000,000 threshold described above shall not at any time
exceed $2,500,000), or (z) deliver landlord lien waivers, estoppels or
collateral access letters.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and the Priority Lien Secured Parties to enter
into the Priority Lien Documents and make their respective extensions of credit
thereunder, each Grantor hereby represents and warrants to the Collateral Agent
and the Priority Lien Secured Parties on the date hereof that:

4.1 [Reserved].

4.2 Title; No Other Liens. Such Grantor owns each item of the Collateral free
and clear of any and all Liens or claims, except for the Liens or claims created
under this Agreement, including, without limitation, liens arising as a result
of such Grantor becoming bound (as a result of merger or otherwise) as Grantor
under a security agreement entered into by another Person, except for

 

12



--------------------------------------------------------------------------------

Liens permitted under the Priority Lien Documents. No financing statement,
mortgage or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the benefit of the Priority
Lien Secured Parties, pursuant to this Agreement or as are permitted by the
Priority Lien Documents or as to which documentation to terminate the same shall
have been delivered to the Collateral Agent.

4.3 Valid, Perfected First Priority Liens. (a) Except with respect to Specified
IP Assets, this Agreement is effective to create a valid and enforceable
security interest in the Collateral in favor of the Collateral Agent to secure
the payment and performance of the Priority Lien Obligations, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) Except with respect to Specified Assets, upon the completion of the
Perfection Actions (as defined below), the security interest created pursuant to
this Agreement (A) will be (to the extent provided in this Agreement) a
perfected security interest in the Collateral in favor of the Collateral Agent,
and (B) will be prior to all other Liens of all other Persons other than
Permitted Liens, and enforceable as such as against all other Persons other than
Ordinary Course Transferees, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). As used in this Section 4.3(b), the following terms have the following
meanings:

“Financing Statements”: the financing statements delivered to the Collateral
Agent by the Grantors for filing in the jurisdictions listed on Schedule 3
(which financing statements are in proper form for filing in such jurisdiction).

“Ordinary Course Transferees”: (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Sections 9-320(a) and 9-321 of the UCC as in effect from
time to time in the relevant jurisdiction; (ii) with respect to General
Intangibles only, licensees in the ordinary course of business to the extent
provided in Section 9-321 of the UCC as in effect from time to time in the
relevant jurisdiction and (iii) any other Person who is entitled to take free of
the Lien pursuant to the UCC as in effect from time to time in the relevant
jurisdiction.

“Perfection Actions”: (i) the filing or recording of the Financing Statements,
any mortgages to the extent required by this Agreement or any other Priority
Lien Document, any Intellectual Property Security Agreement as set forth in
Schedule 3, and any filings after the date hereof in any other jurisdiction as
may be necessary under any Requirement of Law, (ii) the delivery to and
continuing possession by the Collateral Agent of all Instruments and Pledged
Securities a security interest in which is perfected by possession, (iii) the
actions contemplated in the proviso in clause (y) of Section 3(b) and (iv) the
obtaining and maintenance of “control” (as described in the UCC) by the
Collateral Agent of all Deposit Accounts and Securities Accounts a security
interest in which is perfected by control.

“Permitted Liens”: Liens permitted pursuant to the Indenture, including without
limitation those permitted to exist pursuant to Section 4.12 of the Indenture,
and the other Priority Lien Documents.

“Specified Assets”: the following property of the Grantors:

 

13



--------------------------------------------------------------------------------

(1) Fixtures, Money and Cash Equivalents (other than Cash Equivalents
constituting Investment Property to the extent a security interest is perfected
by the filing of a financing statement under the UCC);

(2) Specified IP Assets;

(3) Uncertificated Securities (to the extent a security interest is not
perfected by the filing of a financing statement);

(4) Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside the United States of
America, any State thereof or the District of Columbia (except to the extent the
such filings or other actions have been made or taken);

(5) goods included in Collateral received by any Person for “sale or return”
within the meaning of Section 2-326 of the UCC of the applicable jurisdiction,
to the extent of claims of creditors of such Person;

(6) Proceeds of Accounts, Receivables or Inventory which do not themselves
constitute Collateral or which do not constitute identifiable cash Proceeds or
which have not yet been transferred to or deposited in the Collateral Account
(if any);

(7) deposit accounts, bank or securities accounts or other Collateral to the
extent perfection is achieved by “control” in the form of control or other
agreements, except to the extent required by Section 5.2(b) or (c) of this
Agreement; and

(8) Collateral to the extent perfection requires delivery of landlord lien
waivers, estoppels or collateral access letters.

4.4 Name; Jurisdiction of Organization, Etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4. On
the date hereof, each Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction. Except as otherwise indicated
on Schedule 4, the jurisdiction of each such Grantor’s organization of formation
is required to maintain a public record showing the Grantor to have been
organized or formed. Except as specified on Schedule 4, it has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business (if applicable) or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as Grantor under a security agreement entered into by
another Person, which has not heretofore been terminated. Unless otherwise
stated on Schedule 4, such Grantor is not a transmitting utility as defined in
UCC § 9-102(a)(80).

4.5 Inventory and Equipment. (a) On the date hereof, the Inventory and the
Equipment are kept at the locations listed on Schedule 5. The provisions of this
Section 4.5 shall not apply to Equipment or Inventory that is in transit, that
has been sold (including sales on consignment or approval in the ordinary course
of business), that is out for repair, that is at other locations for purposes of
onsite maintenance or repair or to Equipment and Inventory at locations with
less than $1,000,000 in aggregate value.

 

14



--------------------------------------------------------------------------------

(b) None of the Inventory or Equipment is in the possession of an issuer of a
negotiable document (as defined in Section 7-104 of the UCC) therefor or is
otherwise in the possession of any bailee or warehouseman.

4.6 Special Collateral; Excluded Collateral. (a) None of the Collateral
constitutes, or is the Proceeds of, (1) Farm Products, (2) As-Extracted
Collateral, (3) Manufactured Homes, (4) Health-Care Insurance Receivables,
(5) timber to be cut or (6) aircraft engines, satellites, ships or railroad
rolling stock

(b) On the date hereof, no Excluded Asset is material to the business of such
Grantor other than as set forth on Schedule 7 hereto.

4.7 Investment Property. (a) As of the date hereof, Schedule 2 hereto sets forth
under the headings “Pledged Stock”, “Pledged LLC Interests” and “Pledged
Partnership Interests” respectively, all of the Pledged Stock, Pledged LLC
Interests and Pledged Partnership Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests or percentage of partnership
interests of the respective issuers thereof indicated on such Schedule. As of
the date hereof, Schedule 2 hereto sets forth under the heading “Pledged Debt
Securities” or “Pledged Notes” all of the Pledged Debt Securities and Pledged
Notes representing or evidencing Indebtedness from time to time owed to any
Grantor in an aggregate principal amount in excess of $1,000,000 and all of such
Pledged Debt Securities and Pledged Notes have been, in the case of those issued
by Affiliates of such Grantor, or, in the case of those issued by Persons that
are not Affiliates of such Grantor, to the knowledge of such Grantor have been,
duly authorized, authenticated, issued, and delivered and are the legal, valid
and binding obligation of the issuers thereof enforceable in accordance with
their terms and are not in default, and in the case of those issued by
Affiliates of such Grantor, constitute all of the issued and outstanding
inter-company indebtedness owed from Affiliates evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor.
As of the date hereof, Schedule 2 hereto (as such schedule may be amended from
time to time) sets forth under the headings “Securities Accounts,” “Commodities
Accounts,” and “Deposit Accounts” respectively, all of the Securities Accounts,
Commodities Accounts and Deposit Accounts, in each case, with amounts contained
therein in excess of $1,000,000, in which each Grantor has an interest. Each
Grantor is the sole entitlement holder or customer of each such account, and
such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto or as set forth on Schedule 2
hereto) having “control” (within the meanings of Sections 8-106, 9-106 and 9-104
of the UCC) over, or any other interest in, any such Securities Account,
Commodity Account or Deposit Account or any securities, commodities or other
property credited thereto.

(b) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
of the issued and outstanding shares of all classes of the Equity Interests of
each Issuer owned by such Grantor other than any such Equity Interests that are
Excluded Assets.

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except for the Liens, options or claims created under this
Agreement and Liens permitted under the Priority Lien Documents.

4.8 Receivables. (a) [Reserved.]

 

15



--------------------------------------------------------------------------------

(b) None of the Grantors has Receivables in excess of $500,000 individually or
$1,000,000 in the aggregate with respect to which the obligor is a Governmental
Authority.

4.9 Intellectual Property.

(a) As of the date hereof, Schedule 6 lists all of the following Intellectual
Property, to the extent owned by such Grantor: (i) issued Patents and pending
Patent applications, (ii) registered Trademarks and applications for the
registration of Trademarks (other than Internet domain names), and
(iii) registered Copyrights and applications to register Copyrights. As of the
date hereof, except as set forth on Schedule 6, all such Patents, Trademarks and
Copyrights are recorded in the name of such Grantor. As of the date hereof,
except as set forth on Schedule 6, such Grantor is the sole and exclusive owner
of the entire right, title and interest in and to such Patents, Trademarks and
Copyrights, and, to the knowledge of such Grantor, any other Material
Intellectual Property owned by such Grantor, in each case free and clear of all
Liens, except for Liens permitted by the Priority Lien Documents.

(b) As of the date hereof, except as set forth on Schedule 6 or as could not
reasonably be expected to have a Material Adverse Effect, all registrations and
applications for Patents, Trademarks and Copyrights owned by such Grantor are
subsisting and have not been adjudged invalid or unenforceable, in whole or in
part, nor, in the case of Patents, are any issued Patents owned by such Grantor
the subject of a reexamination proceeding, and such Grantor has performed all
acts and has paid all renewal, maintenance, and other fees required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks owned such Grantor constituting Material Intellectual Property in
full force and effect.

(c) As of the date hereof, except for those matters which (i) are disclosed on
Schedule 6 or (ii) could not reasonably be expected to have a Material Adverse
Effect, no action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, alleging that such Grantor, or the conduct of such
Grantor’s business infringes, misappropriates, dilutes, or otherwise violates
the intellectual property rights of any other Person. As of the date hereof,
except as set forth on Schedule 6, to the knowledge of such Grantor, no Person
is engaging in any activity that infringes, misappropriates, dilutes or violates
any Intellectual Property owned by such Grantor, except for such infringement,
misappropriation, dilution or violation that could not reasonably be expected to
have a Material Adverse Effect.

(d) As of the date hereof, Schedule 6 lists all exclusive Copyright Licenses
held by such Grantor that constitute Material Intellectual Property.

(e) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken commercially reasonable efforts to control the
nature and quality of its products sold and its services rendered under or in
connection with its owned Trademarks.

(f) Except as could not reasonably be expected to have a Material Adverse
Effect, to the extent required by applicable law and reasonably practicable,
such Grantor has been using appropriate statutory notice of registration in
connection with its use of its owned registered Trademarks, issued Patents and
registered Copyrights.

(g) As of the date hereof, except for those matters which (i) are disclosed on
Schedule 6 or (ii) could not reasonably be expected to have a Material Adverse
Effect, no holding, decision, ruling, or judgment has been rendered in any
action or proceeding before any court or administrative authority challenging
the validity, enforceability, or scope of, or such Grantor’s right to register,
own or use, any Material Intellectual Property owned by such Grantor or such
Grantor’s ownership interest therein, and no such action or proceeding is
pending or, to such Grantor’s knowledge, threatened.

 

16



--------------------------------------------------------------------------------

(h) As of the date hereof, except for those matters which (i) are disclosed on
Schedule 6 or (ii) could not reasonably be expected to have a Material Adverse
Effect, no settlements or consents, covenants not to sue, coexistence
agreements, non-assertion assurances, or releases have been entered into by such
Grantor in any manner that adversely impacts such Grantor’s rights to own,
license to others or use any Material Intellectual Property owned by such
Grantor. Except as could not reasonably be expected to have a Material Adverse
Effect, the consummation of the transactions contemplated by this Agreement will
not result in the termination, suspension, limitation or other impairment of any
of such Grantor’s rights in its Material Intellectual Property.

(i) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken commercially reasonable efforts to protect the
confidentiality of its Trade Secrets constituting its Material Intellectual
Property.

4.10 Letter of Credit Rights. No Grantor is a beneficiary or assignee under any
letter of credit with potential value in excess of $1,000,000 other than the
letters of credit described on Schedule 8 hereto which Schedule shall be
promptly updated by the applicable Grantor from time to time to reflect any
additional letter of credit rights with potential value in excess of $1,000,000
obtained since such schedule was last delivered.

4.11 Commercial Tort Claims. No Grantor has any commercial tort claims with a
potential value in excess of $1,000,000 other than those described on Schedule
9, which schedule shall be promptly updated by the Grantor and delivered to the
Collateral Agent from time to time to reflect any additional commercial tort
claims with a potential value in excess of $1,000,000 arising since such
schedule was last delivered.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Priority Lien Secured Parties that,
from and after the date of this Agreement until the Discharge of Priority Lien
Obligations:

5.1 [Reserved].

5.2 Delivery and Control of Instruments and Certificated Securities, Deposit
Accounts, Securities Accounts.

(a) If any amount in excess of $1,000,000 payable under or in connection with
any of the Collateral is or shall become evidenced or represented by any
Instrument or Certificated Security, such Instrument (other than checks received
in the ordinary course of business) or Certificated Security shall be promptly
delivered to the Collateral Agent, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent, to be held as Collateral pursuant to this
Agreement.

(b) With respect to any Deposit Account in existence as of the date hereof,
within 120 days after the date hereof, and with respect to any Deposit Account
opened or acquired after the date hereof, within 120 days after the opening or
acquisition thereof (in each case, or such longer period as may be reasonably
acceptable to the Collateral Agent), each Grantor shall use commercially
reasonable efforts to maintain all Deposit Accounts (excluding any Deposit
Account exclusively used for payroll, payroll taxes and other employee wage and
benefit payments) with a value in excess of $1,000,000 only with financial
institutions that have agreed to comply with entitlement orders and instructions
issued or originated by the Collateral Agent without further consent of such
Grantor, such agreement to be in form and substance reasonably satisfactory to
the Collateral Agent and such Grantor.

 

17



--------------------------------------------------------------------------------

(c) With respect to any Securities Account in existence as of the date hereof,
within 120 days after the date hereof, and with respect to any Securities
Account opened or acquired after the date hereof, within 120 days after the
opening or acquisition thereof (in each case, or such longer period as may be
reasonably acceptable to the Collateral Agent), each Grantor shall use
commercially reasonable efforts to maintain all Securities Accounts with a value
in excess of $1,000,000 only with financial institutions that have agreed to
comply with entitlement orders and instructions issued or originated by the
Collateral Agent without further consent of such Grantor, such agreement to be
in form and substance reasonably satisfactory to the Collateral Agent and such
Grantor.

(d) Notwithstanding the foregoing, (i) the aggregate value of Deposit Accounts
or Securities Accounts not subject to control agreements pursuant to
Section 5.2(b) and (c) because of their value being below the $1,000,000
thresholds described therein shall not at any time exceed $2,500,000 and
(ii) the net cash proceeds of the Notes shall be held in a Deposit Account that
is subject to the requirements of Section 5.2(b), pending the application of
such proceeds.

5.3 Maintenance of Perfected Security Interest; Further Documentation.
(a) Except with respect to the Specified Assets, and to the extent described in
Section 4.3, each Grantor shall take all actions as described in Section 7.3 of
the Collateral Agency Agreement. In furtherance of the foregoing, within 90 days
after the end of each fiscal year of Parent, Parent shall deliver to the
Collateral Agent a certificate of an Officer (as defined in the Indenture and
including any similar term in any other Priority Lien Document) of Parent
attaching a supplement to the Schedules hereto reflecting any changes to the
Schedules hereto during such fiscal year or confirming that there has been no
change in such information since the date of this Agreement or latest supplement
of the Schedules hereto.

(b) In the event that a Grantor hereafter acquires any Collateral of a type
described in Section 4.6(a) hereof, it shall promptly notify the Collateral
Agent in writing and use commercially reasonable efforts to take such actions
and execute such documents and make such filings all at such Grantor’s expense
as required by applicable law or as the Collateral Agent may reasonably request
in order to ensure that the Collateral Agent has a valid, perfected, first
priority security interest in such Collateral, subject to any Liens expressly
permitted by the Priority Lien Documents. Notwithstanding the foregoing, no
Grantor shall be required to so notify the Collateral Agent or to take any such
action (other than the filing of UCC-1 financing statements, if applicable)
unless the Collateral (in the good faith determination of such Grantor) is of a
value in excess of $1,000,000 or is material to such Grantor’s business.

5.4 Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such Grantor
will not, except upon 10 days’ prior written notice to the Collateral Agent (or
such shorter notice period or subsequent notice period as shall be reasonably
satisfactory to the Collateral Agent) and delivery to the Collateral Agent of
duly authorized and, where required, executed copies of all additional financing
statements and other documents required by applicable law or as reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the security interests provided for herein, without limiting the
prohibitions on mergers involving the Grantors contained in the Priority Lien
Documents, change its legal name, jurisdiction of organization or, in the case
of a Grantor that is not a registered organization organized under the law of a
state of the United States, the location of its chief executive office or sole
place of business, if applicable, from that referred to in Section 4.4.

5.5 Notices. Such Grantor will advise the Collateral Agent in writing promptly,
in reasonable detail, of:

 

18



--------------------------------------------------------------------------------

(a) any Lien (other than any Liens expressly permitted by the Priority Lien
Documents) on any of the Collateral which would adversely affect the ability of
the Collateral Agent to exercise any of its remedies hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.6 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the capital stock or other Pledged Equity Interest of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of or other ownership interests in the Pledged Equity Interests,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Priority Lien Secured Parties, hold the same in trust for the Priority
Lien Secured Parties and deliver the same forthwith to the Collateral Agent in
the exact form received, duly endorsed by such Grantor to the Collateral Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Collateral Agent so requests
(and the Collateral Agent hereby does so request), signature guaranteed, to be
held by the Collateral Agent, subject to the terms hereof, as additional
collateral security for the Priority Lien Obligations. Any sums paid upon or in
respect of the Pledged Equity Interests upon the liquidation or dissolution of
any Issuer shall be paid over to the Collateral Agent to be held by it hereunder
as additional collateral security for the Priority Lien Obligations, and in case
any distribution of capital shall be made on or in respect of the Pledged Equity
Interests or any property shall be distributed upon or with respect to the
Pledged Equity Interests pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Collateral Agent, be delivered to the Collateral Agent
to be held by it hereunder as additional collateral security for the Priority
Lien Obligations. If any sums of money or property so paid or distributed in
respect of the Pledged Equity Interests shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Collateral Agent, hold such money or property in trust for the Priority Lien
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Priority Lien Obligations.

(b) Without the prior written consent of the Collateral Agent, such consent not
to be unreasonably withheld, such Grantor will not (i) enter into any agreement
or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any of the Investment Property or
Proceeds thereof or any interest therein or (ii) without the prior written
consent of the Collateral Agent, such consent not to be unreasonably withheld,
cause or permit any Issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided, however, that notwithstanding the foregoing, if any issuer of
any Pledged Partnership Interests or Pledged LLC Interests takes any such action
in violation of the foregoing in this clause (ii), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, use commercially reasonable efforts to take steps necessary or
advisable to establish the Collateral Agent’s “control” thereof.

(c) Each Grantor which is an Issuer, agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Equity Interests issued by it
and will comply with such terms insofar as such terms are applicable to it,
(ii) it will notify the Collateral Agent promptly in writing of the occurrence
of any of the events described in Section 5.6(a) with respect to the Pledged
Equity Interests issued by it and (iii) the terms of Sections 5.7(c) and 6.6
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 5.7(c) or 6.6 with respect to the Pledged
Equity Interests issued by it.

 

19



--------------------------------------------------------------------------------

5.7 Voting and Other Rights with Respect to Pledged Securities. (a) Unless (x) a
Specified Event of Default shall have occurred and be continuing or (y) any
Priority Lien Obligations were accelerated in accordance with the provisions of
the applicable Priority Lien Document, and the Collateral Agent shall have given
notice to the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 5.7(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Equity Interests
and all payments made in respect of the Pledged Notes or Pledged Debt
Securities, to the extent permitted in the Priority Lien Documents, and to
exercise all voting and corporate rights with respect to the Pledged Equity
Interests; provided, however, that no vote shall be cast or corporate or other
ownership right exercised or other action taken which would materially and
adversely impair the Collateral or which would result in any material violation
of any provision of this Agreement or any other Priority Lien Document.

(b) If (x) a Specified Event of Default shall occur and be continuing or (y) any
Priority Lien Obligations have been accelerated in accordance with the
provisions of the applicable Priority Lien Document, and the Collateral Agent
shall give notice of its intent to exercise such rights to the relevant Grantor
or Grantors: (i) all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease and all such rights shall
thereupon become vested in the Collateral Agent who shall thereupon have the
sole right, but shall be under no obligation, to exercise or refrain from
exercising such voting and other consensual rights and (ii) the Collateral Agent
shall have the right, without notice to any Grantor, to transfer all or any
portion of the Pledged Equity Interests to its name or the name of its nominee
or agent. In addition, the Collateral Agent shall have the right at any time,
without notice to any Grantor, to exchange any certificates or instruments
representing any Pledged Equity Interests for certificates or instruments of
smaller or larger denominations. In order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth herein.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Equity Interest pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that (1) a Specified Event of Default has occurred and is continuing or (2) any
Priority Lien Obligations have been accelerated in accordance with the
provisions of the applicable Priority Lien Document and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Equity Interests directly to the Collateral Agent.

5.8 Receivables. (a) If the Discharge of ABL Obligations has occurred (and
subject to any applicable Intercreditor Agreement) (or if no ABL Obligations
have been incurred by any Grantor), no Grantor will (i) grant any extension of
the time of payment of any Receivable required to be included in Collateral,
(ii) compromise or settle any Receivable required to be included in Collateral
for less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable required to be included in
Collateral, (iv) allow any credit or discount whatsoever on any

 

20



--------------------------------------------------------------------------------

Receivable required to be included in Collateral or (v) amend, supplement or
modify any Receivable required to be included in Collateral; provided that
notwithstanding any of the above, such extensions, compromises, settlements,
releases, credits, discounts, amendments, supplements or modifications shall be
permitted if (A) they occur in the ordinary course of business (it being
acknowledged that each Grantor in the ordinary course of its business
compromises and settles Receivable for significantly less than the full amount
thereof and routinely gives significant credits or discounts), (B) they are
otherwise permitted by the Priority Lien Documents, or (C) they would not
reasonably be expected to materially adversely affect the value of the
Receivable required to be included in Collateral taken as a whole.

(b) If the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement) (or if no ABL Obligations have been incurred
by any Grantor), such Grantor will deliver to the Collateral Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.

(c) Other than in the ordinary course of business consistent with its past
practice or as could not reasonably be expected to have a Material Adverse
Effect, each Grantor shall perform and comply with all of its obligations with
respect to the Receivables.

5.9 Intellectual Property. Except as provided in the Priority Lien Documents:
(a) Such Grantor will not, (and shall use commercially reasonable efforts to
ensure its licensees will not), without the prior written consent of the
Collateral Agent, discontinue use of any Material Intellectual Property owned by
such Grantor, or do any act or omit to do any act whereby any Material
Intellectual Property owned by such Grantor may lapse, become abandoned,
cancelled, dedicated to the public, forfeited, or otherwise impaired, or abandon
any application or any right to file an application for a Copyright, Patent, or
Trademark constituting Material Intellectual Property owned by such Grantor.

(b) Such Grantor shall take all commercially reasonable steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, to pursue any application and maintain
any registration or issuance of each Trademark, Patent, and Copyright owned by,
or with respect to any registered Copyright exclusively licensed to, such
Grantor (to the extent permitted by applicable law) and constituting Material
Intellectual Property, including, but not limited to, those applications and
registrations listed on Schedule 6.

(c) Such Grantor agrees that, (i) should it obtain an ownership interest in any
item of Intellectual Property which is not now a part of the Collateral,
(ii) should it obtain an exclusive license to any registered Copyright which is
not now a part of the Collateral, (iii) should it (either by itself or through
any agent, employee, licensee, or designee on such Grantor’s behalf) file any
application for the registration or issuance of any Intellectual Property with
the United States Patent and Trademark Office, the United States Copyright
Office, or any similar office or agency in any other country or in any political
subdivision of any of the foregoing, or (iv) should it file a Statement of Use
or an Amendment to Allege Use with respect to any Intent-to-Use Application
(collectively, the “After-Acquired Intellectual Property”), then the provisions
of Section 3 shall automatically apply thereto, and, solely with respect to
Intellectual Property registered or applied for in the United States or Canada,
it shall give prompt written notice thereof (and, in any event, within 45 days
after the relevant event) to the Collateral Agent, and, solely with respect to
Intellectual Property registered or applied for in the United States or
Canada, it shall provide the Collateral Agent promptly (and, in any event,
within 45 days after the relevant event) with an amended Schedule 6 and promptly
(and, in any event, within 45 days after the relevant event) take the actions
specified in Section 5.9(d) with respect thereto.

 

21



--------------------------------------------------------------------------------

(d) Such Grantor agrees to execute Intellectual Property Security Agreements
with respect to any United States issued Patents and Patent applications, any
United States registered Trademarks and applications for the registration of
United States Trademarks (except any Intent-to-Use Applications), any United
States registered Copyrights and applications to register United States
Copyrights, and any Copyright Licenses that grant to such Grantor any exclusive
right in or to any United States registered Copyright (collectively, “Perfected
IP”), in each case, included in the Collateral as of the date hereof, as well as
any Perfected IP constituting After-Acquired Intellectual Property, in
substantially the form of Exhibits C-1, C-2, and C-3 in order to record the
security interest granted herein to the Collateral Agent for the benefit of the
Priority Lien Secured Parties with the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, and such Grantor shall
promptly execute and deliver, and have recorded, any and all other agreements,
instruments, documents, and papers as the Collateral Agent may reasonably
request to evidence the Priority Lien Secured Parties’ security interest in any
such Intellectual Property with any other applicable offices, agencies, or
Governmental Authorities within the United States.

(e) Such Grantor shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or may in any way materially impair or prevent the creation
of a security interest in, or the assignment of, such Grantor’s rights and
interests in any Material Intellectual Property owned by such Grantor under such
contracts.

(f) Such Grantor shall promptly notify the Collateral Agent in writing if it
knows that any Patent, Trademark or Copyright that is registered or subject to
an application for registration that is Material Intellectual Property owned by
such Grantor may become (i) abandoned or dedicated to the public or placed in
the public domain, (ii) invalid or unenforceable, (iii) subject to any adverse
determination or development regarding such Grantor’s ownership, registration or
use or the validity or enforceability of such Patent, Trademark or Copyright
(including the institution of, or any adverse development with respect to, any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court) or (iv) the subject of any reversion or termination
rights.

(g) Such Grantor will (and shall use commercially reasonable efforts to ensure
that its licensees will), to the extent it has determined such notice is
necessary and is reasonably practicable, use proper notice of its Patent,
Trademark or Copyright rights in connection with the use of any of its owned
Material Intellectual Property.

(h) In the event that any Person initiates, or threatens in writing to initiate,
any action or proceeding alleging that such Grantor, or the conduct of such
Grantor’s business, infringes, misappropriates, dilutes, or otherwise violates
the intellectual property of any other Person, and such action or proceeding
could reasonably be expected to have a Material Adverse Effect, such Grantor
shall promptly notify the Collateral Agent after it learns thereof.

(i) In the event that any Material Intellectual Property owned by or exclusively
licensed to any Grantor is infringed, misappropriated, diluted or otherwise
violated by another Person, such Grantor shall promptly (i) take actions that it
considers reasonable under the circumstances to stop such infringement,
misappropriation, dilution or other violation and to protect its rights in such
Material Intellectual Property, and (ii) notify the Collateral Agent after it
learns thereof.

 

22



--------------------------------------------------------------------------------

(j) Such Grantor shall take such commercially reasonable steps as it determines
necessary in its reasonable business judgment to protect the secrecy of all
Trade Secrets constituting Material Intellectual Property, including, without
limitation, entering into confidentiality agreements with employees and
consultants and labeling and restricting access to secret information and
documents.

5.10 Government Receivables. If any Grantor shall at any time after the date of
this Agreement acquire or become the beneficiary of Receivables in excess of
$5,000,000 in the aggregate in respect of which the account debtor is an
Applicable Governmental Authority (as defined below), such Grantor shall
(i) promptly thereafter notify the Collateral Agent in writing thereof,
(ii) provide to the Collateral Agent all such documents and instruments, and
take all such actions, as shall be reasonably be requested by the Collateral
Agent to enable the Collateral Agent to comply with the requirements of the
Federal Assignment of Claims Act of 1940 or any other Requirement of Law to
perfect its security interest in such Receivables and obtain the benefits of
such Act or Requirement of Law with respect thereto and (iii) otherwise comply
with its obligations under Section 5.3 with respect thereto. As used in this
paragraph, the term “Applicable Governmental Authority” shall mean any
Governmental Authority the law applicable to which provide that, for a creditor
of a Person to which such Governmental Authority has an obligation to pay money,
whether pursuant to a Receivable, a General Intangible or otherwise, to perfect
such creditor’s Lien on such obligation and/or to obtain the full benefits of
such Lien and such law, certain notice, filing, recording or other similar
actions other than the filing of a financing statement under the UCC must be
given, executed, filed, recorded, delivered or completed, including, without
limitation, any Federal Governmental Authority to which the Federal Assignment
of Claims Act of 1940 is applicable.

5.11 Insurance Certificates and Endorsements. The Grantors will furnish to the
Collateral Agent, upon request, information in reasonable detail as to the
insurance maintained by them and use commercially reasonable efforts to ensure
that such insurance shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Collateral Agent as
additional insured or loss payee, as applicable.

5.12 Material Real Property. Subject to the applicable limitations set forth
herein, with respect to any Material Real Property in existence as of the date
hereof or acquired hereafter (in which case the applicable Grantor will give
prompt written notice to the Collateral Agent of the acquisition thereof), to
the extent the Material Real Property is financeable, the applicable Grantor
will, with respect to any Material Real Property in existence as of the date
hereof, within 120 days after the date hereof, and with respect to any Material
Real Property acquired after the date hereof, within 120 days after the
acquisition thereof (in each case, or such longer period as may be reasonably
acceptable to the Collateral Agent), (i) execute and deliver a Mortgage, subject
to Liens permitted under the Priority Lien Documents covering such real
property, (ii) provide the Collateral Agent with (x) a pro forma title insurance
policy covering such Material Real Property in an amount equal to 105% of the
purchase price of such owned real property or the fair market value of the
leasehold interests (or, in each case, such other lesser amount as shall be
reasonably acceptable to the Collateral Agent) as well as, to the extent
reasonably requested, a current ALTA survey thereof (or local equivalent
thereof), or deliver existing surveys together with affidavits of no-change to
the title insurance company in lieu thereof, (y) any consents, affidavits or
estoppels reasonably deemed necessary or advisable by the Collateral Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Collateral Agent and (z) if any such Material
Real Property is located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards, a standard flood
hazard determination form and proof of flood insurance, if applicable, covering
such Material Real Property and (iii) if requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent; provided that it is understood
and agreed that the Grantors shall only be required to use commercially
reasonable efforts to comply with this Section 5.12 with respect to Material
Real Property consisting of leasehold interests in real property.
Notwithstanding anything contained herein to the

 

23



--------------------------------------------------------------------------------

contrary, it is understood and agreed that (x) with respect to any Mortgage
securing a leasehold interest in real property in a jurisdiction that imposes a
mortgage recording tax, (i) the amount secured by such Mortgage shall not exceed
an amount equal to the fair market value for such leasehold interest in real
property (such fair market value being determined by the applicable Grantor in
its sole discretion in good faith) and (ii) such Mortgage shall specify the
dollar value of the Collateral secured by such Mortgage and (y) with respect to
any Mortgage securing a fee interest in real property in a jurisdiction that
imposes a mortgage recording tax, (i) the amount secured by such Mortgage shall
not exceed an amount equal to the fair market value for such fee interest in
real property and (ii) such Mortgage shall specify the dollar value of the
Collateral secured by such Mortgage. The applicable Grantor will pay all
recording costs, intangible taxes and other fees and costs (including attorneys’
fees and expenses) incurred in connection with this Section 5.12.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) If the Discharge of ABL
Obligations has occurred (and subject to any applicable Intercreditor Agreement)
(or if no ABL Obligations have been incurred by any Grantor), the Collateral
Agent shall have the right (but not the obligation) annually (or, if a Priority
Lien Event of Default has occurred and is continuing, at any time) to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may require in connection
with such test verifications. If the Discharge of ABL Obligations has occurred
(and subject to any applicable Intercreditor Agreement) (or if no ABL
Obligations have been incurred by any Grantor), annually (or, if a Priority Lien
Event of Default has occurred and is continuing, at any time), upon the
Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense consistent with its reasonable business judgment; provided, however,
that the Collateral Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of a Priority Lien Event of
Default. If required by the Collateral Agent at any time after the occurrence
and during the continuance of a Priority Lien Event of Default, if the Discharge
of ABL Obligations has occurred (and subject to any applicable Intercreditor
Agreement) (or if no ABL Obligations have been incurred by any Grantor), any
payments of Receivables, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) be deposited by such Grantor in
the exact form received, duly endorsed by such Grantor to the Collateral Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Collateral Agent, subject to withdrawal by the Collateral Agent
for application in accordance with Section 3.4 of the Collateral Agency
Agreement, and (ii) until so turned over, shall be held by such Grantor in trust
for the Priority Lien Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

24



--------------------------------------------------------------------------------

(c) If the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement) (or if no ABL Obligations have been incurred
by any Grantor), if a Priority Lien Event of Default has occurred and is
continuing, at the Collateral Agent’s request, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of a Priority Lien Event of Default, if
the Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement) (or if no ABL Obligations have been incurred by any
Grantor), communicate with obligors under the Receivables to verify with them to
the Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) After the occurrence and during the continuance of a Priority Lien Event of
Default, if the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement) (or if no ABL Obligations have been incurred
by any Grantor), the Collateral Agent may at any time notify, or require any
Grantor to so notify, the Account Debtor or counterparty on any Receivable of
the security interest of the Collateral Agent therein. In addition, after the
occurrence and during the continuance of a Priority Lien Event of Default, if
the Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement) (or if no ABL Obligations have been incurred by any
Grantor), the Collateral Agent may upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivable directly to the
Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. No Priority Lien Secured
Party shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by any Priority Lien Secured Party of any payment relating thereto,
nor shall any Priority Lien Secured Party be obligated in any manner to perform
any of the obligations of any Grantor under or pursuant to any Receivable (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

6.3 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Priority Lien Secured Parties specified in Section 6.1 with respect to
payments of Receivables, if (x) the Discharge of ABL Obligations has occurred
(and subject to any applicable Intercreditor Agreement) (or if no ABL
Obligations have been incurred by any Grantor) (provided that this clause
(x) shall not apply to identifiable proceeds of Cash Flow Priority Collateral)
and (y) a Priority Lien Event of Default shall occur and be continuing, all
Proceeds received by any Grantor consisting of cash, Cash Equivalents, checks
and other near-cash items shall be held by such Grantor in trust for the
Priority Lien Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly endorsed by such Grantor
to the Collateral Agent, if required). All Proceeds received by the Collateral
Agent hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Priority Lien Secured Parties) shall continue to be held as collateral security
for all the Priority Lien Obligations and shall not constitute payment thereof
until applied as provided in accordance with Section 3.4 of the Collateral
Agency Agreement.

 

25



--------------------------------------------------------------------------------

6.4 [Reserved].

6.5 Code and Other Remedies. (a) If a Priority Lien Event of Default shall occur
and be continuing, the Collateral Agent, on behalf of the Priority Lien Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Priority Lien Obligations, all rights and remedies
of a Priority Lien Secured Party under the UCC (whether or not the UCC applies
to the affected Collateral) and its rights under any other applicable law or in
equity. Without limiting the generality of the foregoing, if a Priority Lien
Event of Default shall occur and be continuing, the Collateral Agent, without
demand of performance or other demand, defense, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, presentments, protests, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may, subject to
pre-existing rights and licenses, forthwith sell, lease, license, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Priority Lien Secured Party, on the internet or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Collateral Agent may store, repair or recondition any
Collateral or otherwise prepare any Collateral for disposal in the manner and to
the extent that the Collateral Agent deems appropriate. Each Priority Lien
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
For purposes of bidding and making settlement or payment of the purchase price
for all or a portion of the Collateral sold at any such sale made in accordance
with the UCC, the Collateral Agent shall be entitled to use and apply any of the
Priority Lien Obligations on a pro rata basis as a credit on account of the
purchase price for any Collateral payable by the Collateral Agent at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. The Collateral Agent
may sell the Collateral without giving any warranties as to the Collateral. The
Collateral Agent may specifically disclaim or modify any warranties of title or
the like. The foregoing will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at the
Collateral Agent’s request, to assemble the Collateral and make it available to
the Collateral Agent at places which the Collateral Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Collateral Agent
shall have the right to enter onto the property where any Collateral is located
without any obligation to pay rent and take possession thereof with or without
judicial process. The Collateral Agent shall have no obligation to marshal any
of the Collateral.

 

26



--------------------------------------------------------------------------------

(b) Such Proceeds shall be applied or retained by the Collateral Agent in
accordance with Section 3.4 of the Collateral Agency Agreement. The reasonable
out-of-pocket expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 6.5, including with respect to
the care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Priority Lien Secured Parties hereunder, shall
be payable in accordance with the provisions of Section 7.11 of the Collateral
Agency Agreement.

(c) In the event of any Disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such Disposition shall be included, and, to the extent required under
applicable law, the applicable Grantor shall supply the Collateral Agent or its
designee with (i) copies of such Grantor’s documents and things embodying such
Grantor’s know-how and expertise, relating to the exploitation of such
Intellectual Property, including the manufacture, distribution, advertising and
sale of products or the provision of services under such Intellectual Property,
and (ii) copies of such Grantor’s customer lists and other records and documents
relating to such Intellectual Property and to the manufacture, distribution,
advertising and sale of such products and services.

(d) For the purpose of enabling Collateral Agent to exercise rights and remedies
under this Section 6.5 (including in order to take possession of, collect,
receive, assemble, process, appropriate, remove, realize upon, sell, assign,
license out, convey, transfer or grant options to purchase any Collateral) at
such time as Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, each Grantor hereby grants to Collateral Agent, for the benefit of
the Priority Lien Secured Parties, subject to pre-existing rights and licenses,
(i) an irrevocable, nonexclusive, and assignable license (exercisable without
payment of royalty or other compensation to such Grantor), subject, in the case
of Trademarks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such Trademarks, to use,
practice, license, sublicense, and otherwise exploit any and all Intellectual
Property now owned and held or hereafter acquired or created by such Grantor
(which license shall include access to all media in which any of the licensed
items may be recorded or stored and to all software and programs used for the
compilation or printout thereof to the extent permitted by the terms of
applicable licenses) and (ii) an irrevocable license (without payment of rent or
other compensation to such Grantor) to use, operate and occupy all real property
owned, operated, leased, subleased, or otherwise occupied by such Grantor.

(e) The Collateral Agent shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any private or public sale pursuant to this
Agreement conducted in accordance with the requirements of applicable laws. To
the extent permitted by applicable law, the Grantors hereby waive any claims
against the Collateral Agent and the Priority Lien Secured Parties arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Priority Lien
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer the Collateral to more than one offeree, provided that such
private sale is conducted in accordance with applicable laws and this Agreement.
The Grantors hereby agree that in respect of any sale of any of the Collateral
pursuant to the terms hereof, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
laws, or in order to obtain any required approval of the sale or of the
purchaser by any Governmental Authority or official, and each Grantor further
agrees that such compliance shall not, in and of itself, result in such sale
being considered or deemed not to have been made in a commercially reasonable
manner, nor shall the Collateral Agent be liable or accountable to any Grantor
for any discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

27



--------------------------------------------------------------------------------

6.6 Effect of Securities Laws. (a) Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Equity
Interests or the Pledged Debt Securities by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Equity Interests or the Pledged
Debt Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests or the Pledged Debt Securities pursuant
to this Section 6.6 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 6.6 will cause irreparable injury to
the Priority Lien Secured Parties, that the Priority Lien Secured Parties have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.6 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Priority Lien Event of Default has
occurred or a defense of payment.

6.7 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Priority Lien Obligations and the fees and disbursements of any
attorneys employed by any Priority Lien Secured Party to collect such
deficiency.

6.8 Compliance with FCC Laws. Notwithstanding anything in this Agreement to the
contrary, no action shall be taken by the Collateral Agent or the Priority Lien
Secured Parties with respect to the foreclosure on, sale, transfer or
disposition of, or control of, the Collateral that would constitute or result in
any assignment or transfer of control, whether de jure or de facto, of any FCC
License, if such assignment or transfer of control would require under then
existing law (including Communications Laws) the prior approval of the FCC,
without first obtaining such approval of the FCC.

SECTION 7. POWER OF ATTORNEY; AUTHORIZATION OF FINANCING STATEMENTS

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:

 

28



--------------------------------------------------------------------------------

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable required to be
included in Collateral hereunder or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Collateral Agent for the purpose
of collecting any and all such moneys due under any Receivable or with respect
to any other Collateral whenever payable;

(ii) except with respect to the Specified IP Assets, in the case of any
Intellectual Property, execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Collateral Agent may
request to evidence the Priority Lien Secured Parties’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or purchase any insurance called for by the
terms of the Priority Lien Documents and pay all or any part of the premiums
therefor and the costs thereof;

(iv) execute, in connection with any sale provided for in Section 6.5 or 6.6,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) subject
to pre-existing rights and licenses, assign any Copyright, Patent or Trademark
owned by such Grantor (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its reasonable discretion determine; and (8) generally, but subject to
pre-existing rights and licenses, sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent reasonably deems necessary to protect, preserve or realize upon
the Collateral and the Priority Lien Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do;

(vi) prepare draft applications seeking the FCC’s consent to transfer control
of, or assign, FCC Licenses, and provided such applications are certified as
accurate and are executed by an officer of the appropriate Grantor, file such
applications with the FCC; and

 

29



--------------------------------------------------------------------------------

(vii) to do all other acts and things necessary to carry out the purposes of
this Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent or any other Priority Lien Secured Party to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent or any other Priority Lien Secured Party, or to present
or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby, and no action taken or omitted to be
taken by the Collateral Agent or any other Priority Lien Secured Party with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
the Collateral Agent or any other Priority Lien Secured Party. It is understood
and agreed that the appointment of the Collateral Agent as the agent and
attorney-in-fact of the Grantors for the purposes set forth above is coupled
with an interest and is irrevocable. The provisions of this Section shall in no
event relieve any Grantor of any of its obligations hereunder or under any other
Priority Lien Document with respect to the Collateral or any part thereof or
impose any obligation on the Collateral Agent or any other Priority Lien Secured
Party to proceed in any particular manner with respect to the Collateral or any
part thereof, or in any way limit the exercise by the Collateral Agent or any
other Priority Lien Secured Party of any other or further right which it may
have on the date of this Agreement or hereafter, whether hereunder, under any
other Priority Lien Document, by law or otherwise.

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 7.1(b), it will not exercise
any rights under the power of attorney provided for in this Section 7.1(a)
unless a Priority Lien Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless a Priority Lien
Event of Default has occurred and is continuing or time is of the essence, the
Collateral Agent shall not exercise any of the powers in this Section 7.1
without first making demand on the Grantor and the Grantor failing to promptly
comply therewith.

(c) The reasonable out-of-pocket expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Section 7.1 shall be
payable in accordance with the provisions of Section 7.11 of the Collateral
Agency Agreement.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Authorization of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the UCC and any other applicable law, the
Collateral Agent is authorized to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Collateral Agent reasonably determines appropriate to perfect or maintain
the perfection of the security interests of the Collateral Agent under this
Agreement to the extent provided herein. Each Grantor agrees that such financing
statements may describe the collateral in the same manner as described in the
Security documents or as “all assets” or “all personal property” of the such
Grantor, whether now owned or hereafter existing or acquired by such Grantor or
such other description as the Collateral Agent, in its sole judgment, determines
is necessary or advisable. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

30



--------------------------------------------------------------------------------

SECTION 8. THE COLLATERAL AGENT

8.1 Authority of Collateral Agent . (a) Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the other
Priority Lien Secured Parties, be governed by the Collateral Agency Agreement
and the Priority Lien Documents and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Priority Lien Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

(b) The provisions of Articles 3, 5 and 6 of the Collateral Agency Agreement are
incorporated herein by reference. Each Priority Lien Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Priority Lien Secured Party that all rights and
remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of the Priority Lien Secured Parties in accordance with the terms of
this Agreement and the Collateral Agency Agreement. To the extent permitted by
applicable law, each Priority Lien Secured Party authorizes the Collateral Agent
to credit bid all or any part of the Priority Lien Obligations held by it.

(c) Notwithstanding anything herein to the contrary, the Collateral Agent will
not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
security interest in any of the Collateral, whether impaired by operation of law
or by reason of any action or omission to act on its part hereunder, except to
the extent such action or omission constitutes gross negligence or willful
misconduct on the part of the Collateral Agent, for the validity or sufficiency
of the collateral or any agreement or assignment contained therein, for the
validity of the title to the collateral, for insuring the collateral or for the
payment of taxes, charges, assessments or liens upon the collateral or otherwise
as to the maintenance of the collateral or for the preservation of any rights
against any third parties with respect to the collateral. The Collateral Agent
will have no duty to ascertain or inquire as to or monitor the performance or
observance of any of the terms of the Priority Lien Documents by any other
Person.

(d) The Collateral Agent is entering into this Agreement not in its individual
capacity but solely in its capacity as Collateral Agent under the Indenture, the
Notes Security Documents and the Intercreditor Agreements. In entering into this
Agreement and acting hereunder, the Collateral Agent shall be entitled to all of
the rights, powers, protections, immunities and indemnities afforded to it in
the Indenture, the Notes Security Documents and the Intercreditor Agreements as
if the same were set forth herein mutatis mutandis.

(e) The Collateral Agent shall not have any duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
unless it shall be requested in writing to do so by the Priority Lien Secured
Parties. For purposes of clarity, phrases such as “satisfactory to the
Collateral Agent”, “approved by the Collateral Agent”, “acceptable to the
Collateral Agent”, “as determined by the Collateral Agent”, “in the Collateral
Agent’s discretion”, “selected by the Collateral Agent”, “requested by the
Collateral Agent” and phrases of similar import authorize and permit the
Collateral Agent to approve, disapprove, determine, act or decline to act in its
discretion.

 

31



--------------------------------------------------------------------------------

(f) The parties to this Agreement agree that (x) the rights, protections,
indemnities and immunities provided to the Collateral Agent hereunder are
applicable to the Collateral Agent in connection with the entry into, and the
performance of any of its related roles under, the Crossing Lien Intercreditor
Agreement and (y) the indemnity in Section 9.4 of this Agreement provided to the
Collateral Agent under this Agreement extends to the Collateral Agent in
connection with the performance of any of its related roles under the Crossing
Lien Intercreditor Agreement.

SECTION 9. MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except with the written
consent of the applicable Grantors and the Collateral Agent (acting in
accordance with Section 7.1 of the Collateral Agency Agreement). Notwithstanding
the foregoing, any amendment, waiver or other modification to the provisions of
this Agreement made solely to, and deemed reasonably necessary or advisable by a
counsel of local jurisdiction to, facilitate the grant of a security interest
created hereunder by any Grantor that is a Foreign Restricted Subsidiary will be
effective when executed and delivered by such Grantor and the other applicable
Grantors without execution by the Collateral Agent.

9.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 7.8 of the Collateral Agency Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. No Priority Lien
Secured Party shall by any act (except by a written instrument pursuant to
Section 9.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Priority Lien Event
of Default. No failure to exercise, nor any delay in exercising, on the part of
any Priority Lien Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by any Priority
Lien Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which such Priority Lien
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

9.4 Expenses; Indemnification. (a) The provisions of Section 7.11 and
Section 7.12 of the Collateral Agency Agreement are incorporated herein by
reference but without duplication.

9.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Priority Lien
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent and any such
assignment, transfer or delegation without such consent shall be null and void.

9.6 Set-Off. Each Grantor hereby irrevocably authorizes each Priority Lien
Secured Party (other than any Hedge Provider or Bank Product Provider) at any
time and from time to time while a Priority Lien Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such party to or
for the credit or the account of such Grantor, or any part thereof in such
amounts as such Priority Lien Secured Party may

 

32



--------------------------------------------------------------------------------

elect, against and on account of the obligations and liabilities of such Grantor
to such Priority Lien Secured Party hereunder and claims of every nature and
description of such Priority Lien Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Indenture, any other Priority
Lien Document or otherwise, as such Priority Lien Secured Party may elect,
whether or not any Priority Lien Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured; provided that such Priority Lien Secured Party turns over to the
Collateral Agent the value of the set-off and appropriation permitted by this
Section 9.6 for application in accordance with Section 3.4 of the Collateral
Agency Agreement. Each such Priority Lien Secured Party shall notify such
Grantor promptly of any such set-off and the application made by such Priority
Lien Secured Party of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Priority Lien Secured Party (other than any Hedge Provider or
Bank Product Provider) under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Priority Lien Secured Party may have.

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., “.pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart hereof.

9.8 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).

9.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10 [Reserved] .

9.11 GOVERNING LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING
OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

9.12 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;

 

33



--------------------------------------------------------------------------------

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other Priority Lien Document shall affect any right that any Priority Lien
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against any Grantor or any of its assets in the courts of any
jurisdiction;

(d) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(e) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 7.8 of the Collateral Agency Agreement or at such
other address of which the Collateral Agent shall have been notified pursuant
thereto;

(f) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

9.13 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement; and

(b) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Priority Lien Secured Parties or
among the Grantors and the Priority Lien Secured Parties.

9.14 Additional Grantors. Each Subsidiary of any Grantor that is required to
become a party to this Agreement pursuant to Section 4.20 of the Indenture or
any other Priority Lien Document shall become a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

9.15 Releases. (a) The provisions of Article 4 of the Collateral Agency
Agreement are incorporated herein by reference.

(b) Each Grantor acknowledges that it is not authorized to file any financing
statement (other than financing statements to maintain or continue a perfected
security interest to the extent necessary to comply with Section 5.3) or
amendment or termination statement with respect to any financing statement
originally filed in connection herewith without the prior written consent of the
Collateral Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the UCC.

 

34



--------------------------------------------------------------------------------

9.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES IT JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

9.17 Intercreditor Agreements(a) . Notwithstanding anything herein to the
contrary or in any other Priority Lien Document, the lien and security interest
granted to the Collateral Agent for the benefit of the Priority Lien Secured
Parties pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Agent for the benefit of the Priority Lien Secured Parties
hereunder are subject to the provisions of the Collateral Agency Agreement and
the Crossing Lien Intercreditor Agreement (if any). Without limiting the
generality of the foregoing, after the incurrence of ABL Obligations by any
Grantor and prior to the Discharge of ABL Obligations, any right or obligation
of the Collateral Agent to apply payments or proceeds in accordance with this
Agreement or the Collateral Agency Agreement shall be subject to the provisions
governing the application of payments or proceeds in the Crossing Lien
Intercreditor Agreement. In the event of any conflict between the terms of the
Collateral Agency Agreement and this Agreement, the terms of the Collateral
Agency Agreement shall govern and control. Except as provided in the next
sentence, if there any conflict between the Crossing Lien Intercreditor
Agreement and this Agreement or the Collateral Agency Agreement, the Crossing
Lien Intercreditor Agreement will control. In matters solely relating to or as
between the Priority Lien Secured Parties, if there is any conflict between the
Collateral Agency Agreement and the Crossing Lien Intercreditor Agreement, the
terms of the Collateral Agency Agreement will control. Each Priority Lien
Secured Party, by accepting the benefits of the security provided hereby,
(i) agrees (or is deemed to agree) that it will be bound by, and will take no
actions contrary to, the provisions of the Crossing Lien Intercreditor Agreement
(if any), (ii) authorizes (or is deemed to authorize) the Collateral Agent on
behalf of such Person to enter into, and perform under, the Crossing Lien
Intercreditor Agreement, and (iii) acknowledges (or is deemed to acknowledge)
that a copy of the form of the Crossing Lien Intercreditor Agreement was
delivered, or made available, to such Person.

(b) Notwithstanding anything to the contrary contained herein or in any other
Priority Lien Document, to the extent that the provisions of this Agreement (or
any other Priority Lien Document) require the delivery of, or control over, ABL
Priority Collateral to be granted to the Collateral Agent at any time after the
incurrence of ABL Obligations by any Grantors and prior to the Discharge of ABL
Obligations, then delivery of such ABL Priority Collateral (or control with
respect thereto, and any related approval or consent rights) may instead be made
to the ABL Agent (as bailee for the Collateral Agent), to be held in accordance
with the applicable ABL Documents and subject to the Crossing Lien Intercreditor
Agreement. After the incurrence of ABL Obligations by any Grantor and prior to
the Discharge of ABL Obligations, the ABL Agent shall have sole discretion (in
consultation with the Grantors, if applicable) with respect to any determination
concerning solely ABL Priority Collateral as to which the Collateral Agent would
have authority to exercise under this Agreement pursuant to a provision that
exists in substantially the same form in the ABL Credit Agreement or the
documentation governing any other ABL Obligation.

 

35



--------------------------------------------------------------------------------

(c) Upon the incurrence of ABL Obligations and in accordance with the terms of
the Crossing Lien Intercreditor Agreement, the ABL Agent, to the extent provided
therein and the other ABL Documents, shall be entitled to receive delivery of,
and take control over, ABL Priority Collateral and to hold such Collateral in
accordance with the applicable terms of the Crossing Lien Intercreditor
Agreement and the other ABL Documents.

(d) Following the Discharge of ABL Obligations and in accordance with the terms
of the Crossing Lien Intercreditor Agreement, the Collateral Agent, to the
extent provided herein and in the Collateral Agency Agreement, shall be entitled
to receive delivery of, and take control over, ABL Priority Collateral and to
hold such Collateral in accordance with the applicable terms of this Agreement
and the other Loan Documents.

Notwithstanding anything to the contrary herein, no Grantor shall be required to
take or refrain from taking any action required to be taken by such Grantor
pursuant to this Agreement or at the request of the Collateral Agent (acting at
the direction of the Priority Lien Secured Parties) with respect to the
Collateral if such action or inaction would be inconsistent with the terms of
the Crossing Lien Intercreditor Agreement and that the representations,
warranties and covenants of such Grantor shall be deemed to be modified to the
extent necessary to effect the foregoing.

[Remainder of page intentionally left blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS: GOGO INC. By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Executive
Vice President, Chief     Financial Officer and Treasurer GOGO INTERMEDIATE
HOLDINGS LLC By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Executive Vice
President, Chief     Financial Officer and Treasurer GOGO FINANCE CO. INC. By:  
/s/ Barry Rowan Name:   Barry Rowan Title:   Executive Vice President, Chief  
  Financial Officer, Treasurer and Assistant   Secretary GOGO BUSINESS AVIATION
LLC By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Executive Vice President,
Chief     Financial Officer and Treasurer GOGO LLC By:   /s/ Barry Rowan Name:  
Barry Rowan Title:   Executive Vice President, Chief     Financial Officer and
Treasurer

 

37



--------------------------------------------------------------------------------

AC BIDCO LLC By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Executive Vice
President, Chief     Financial Officer and Treasurer GOGO INTERNATIONAL HOLDINGS
LLC By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Executive Vice President,
Chief     Financial Officer and Treasurer GOGO CONNECTIVITY LTD. By:   /s/ Barry
Rowan Name:   Barry Rowan Title:   Executive Vice President and Chief  
  Financial Officer

 

38



--------------------------------------------------------------------------------

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:   /s/ Linda Garcia   Name: Linda E. Garcia   Title: Vice President

 

39



--------------------------------------------------------------------------------

EXHIBIT A-1

TO COLLATERAL AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                ], 20[    ]
(this “Agreement”), is made by the signatory hereto indicated as a “Grantor”
(the “Grantor”) in favor of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent
for the Priority Lien Secured Parties (in such capacity and together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Grantor entered into a Collateral Agreement dated as of April 25,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) among the Grantor, the Collateral Agent and
the other persons party thereto, pursuant to which Grantor granted to the
Collateral Agent, for the benefit of the Priority Lien Secured Parties, a
security interest in the Copyright Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the Collateral
Agent for the benefit of the Priority Lien Secured Parties with the United
States Copyright Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Collateral Agency Agreement
referred to therein.

SECTION 2. Grant of Security Interest

Grantor hereby grants to the Collateral Agent, for the benefit of the Priority
Lien Secured Parties, a security interest in, all of the following property, in
each case, wherever located and now owned or at any time hereafter acquired by
Grantor or in which Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Copyright Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of Grantor’s
Priority Lien Obligations:

(a) All of Grantor’s right, title and interest in and to all works of
authorship, all United States and foreign copyrights (whether or not the
underlying works of authorship have been published), including but not limited
to copyrights in software and databases, all designs (including but not limited
to all industrial designs, “Protected Designs” within the meaning of 17 U.S.C.
1301 et. Seq. and Community designs), and all “Mask Works” (as defined in 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, and
with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof including, without limitation, the
registrations and applications listed in Schedule A attached hereto, (ii) all
extensions, renewals, and restorations thereof, (iii) all rights to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other copyright rights accruing thereunder or pertaining thereto
throughout the world (collectively “Copyrights”); and

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

(b) all written licenses pursuant to which Grantor has been granted exclusive
rights in any registered Copyrights, including, without limitation, each
agreement listed in Schedule A attached hereto.

SECTION 3. Collateral Agreement and Collateral Agency Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Priority Lien Secured Parties pursuant to the Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Collateral Agreement, the Collateral
Agency Agreement or the Crossing Lien Intercreditor Agreement, the provisions of
the Collateral Agreement, the Collateral Agency Agreement or the Crossing Lien
Intercreditor Agreement, as applicable, shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

as Grantor

By:       Name:   Title:

 

EXHIBIT A-1-3



--------------------------------------------------------------------------------

Accepted and Agreed: U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:    
  Name:   Title:

 

EXHIBIT A-1-4



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Title

  

Author

  

Registration No.

  

Registration

Date

                                            

COPYRIGHT APPLICATIONS

 

Title

  

Author

  

Application /

Case No.

  

Filing Date

                                            

EXCLUSIVE COPYRIGHT LICENSES

 

Title of Copyright License

  

Name of Licensor

  

Registration Number of

underlying Copyright

                             

 

EXHIBIT A-1-5



--------------------------------------------------------------------------------

EXHIBIT A-2

TO COLLATERAL AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                ], 20[    ] (this
“Agreement”), is made by the signatory hereto indicated as a “Grantor” (the
“Grantor”) in favor of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent for
the Priority Lien Secured Parties (in such capacity and, together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Grantor entered into a Collateral Agreement dated as of April 25,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) among the Grantor, the Collateral Agent and
the other persons party thereto, pursuant to which the Grantor granted to the
Collateral Agent, for the benefit of the Priority Lien Secured Parties, a
security interest in the Patent Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the Collateral
Agent for the benefit of the Priority Lien Secured Parties with the United
States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION. 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Collateral Agency Agreement
referred to therein.

SECTION 2. Notice and Confirmation of Grant of Security Interest.

Grantor hereby confirms the grant in the Collateral Agreement to the Collateral
Agent, for the benefit of the Priority Lien Secured Parties, of a security
interest in, all of the following property, in each case, wherever located and
now owned or at any time hereafter acquired by Grantor or in which Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”) as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of Grantor’s Priority Lien Obligations:

All of Grantor’s right, title and interest in and to all patentable inventions
and designs, all United States, foreign, and multinational patents, certificates
of invention, and similar industrial property rights, and applications for any
of the foregoing, including without limitation: (i) each patent and patent
application listed in Schedule A attached hereto (ii) all reissues, substitutes,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all inventions and improvements described and
claimed therein, (iv) all rights to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto, and (vi) all other patent
rights accruing thereunder or pertaining thereto throughout the world.

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

SECTION 3. Collateral Agreement and Collateral Agency Agreement

The security interest confirmed pursuant to this Agreement is confirmed in
conjunction with the security interest granted to the Collateral Agent for the
Priority Lien Secured Parties pursuant to the Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Collateral Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Collateral Agreement, the Collateral Agency
Agreement or the Crossing Lien Intercreditor Agreement, the provisions of the
Collateral Agreement, the Collateral Agency Agreement or the Crossing Lien
Intercreditor Agreement, as applicable, shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT A-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

as Grantor

By:       Name:   Title:

 

EXHIBIT A-2-3



--------------------------------------------------------------------------------

Accepted and Agreed: U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:    
  Name:   Title:

 

EXHIBIT A-2-4



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

                                                           

 

EXHIBIT A-2-5



--------------------------------------------------------------------------------

EXHIBIT A-3

TO COLLATERAL AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [                ], 20[    ]
(this “Agreement”), is made by the signatory hereto indicated as a “Grantor”
(the “Grantor”) in favor of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent
for the Priority Lien Secured Parties (in such capacity and, together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Grantor entered into a Collateral Agreement dated as of April 25,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) among the Grantor, the Collateral Agent and
the other persons party thereto, pursuant to which the Grantor granted to the
Collateral Agent, for the benefit of the Priority Lien Secured Parties, a
security interest in the Trademark Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the Collateral
Agent for the benefit of the Priority Lien Secured Parties with the United
States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Collateral Agency Agreement
referred to therein.

SECTION 2. Notice and Confirmation of Grant of Security Interest in Trademark
Collateral

SECTION 2.1 Notice and Confirmation of Grant of Security. Grantor hereby
confirms the grant in the Collateral Agreement to the Collateral Agent, for the
benefit of the Priority Lien Secured Parties, of a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by Grantor or in which Grantor now has or at any time in
the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”) as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of Grantor’s Priority Lien Obligations:

All of Grantor’s right, title and interest in and to all domestic, foreign and
multinational trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade dress, trade styles,
logos, Internet domain names and other indicia of origin or source
identification, whether registered or unregistered, and with respect to any and
all of the foregoing: (i) all registrations and applications for registration
thereof including, without limitation, the registrations and applications listed
in Schedule A attached hereto, (ii) all extension and renewals thereof,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) all rights to sue or otherwise recover
for any past, present and future infringement, dilution, or other violation
thereof, (iv) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages and proceeds of suit
now or hereafter due and/or payable with respect thereto, and (v) all other
trademark rights accruing thereunder or pertaining thereto throughout the world.

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing and acceptance of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein could impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

SECTION 3. Collateral Agreement and Collateral Agency Agreement

The security interest confirmed pursuant to this Agreement is confirmed in
conjunction with the security interest granted to the Collateral Agent for the
Priority Lien Secured Parties pursuant to the Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Collateral Agreement, the Collateral
Agency Agreement or the Crossing Lien Intercreditor Agreement, the provisions of
the Collateral Agreement or the Collateral Agency Agreement, as applicable,
shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT A-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

as Grantor

By:       Name:   Title:

 

EXHIBIT A-3-3



--------------------------------------------------------------------------------

Accepted and Agreed: U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:    
  Name:   Title:

 

EXHIBIT A-3-4



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

  

Serial No.

  

Filing Date

  

Registration No.

  

Registration Date

                                                           

 

EXHIBIT A-3-5



--------------------------------------------------------------------------------

Annex 1 to

Collateral Agreement

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                 ,         , made by
                            , a                      (the “Additional Grantor”),
in favor of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent (in such
capacity and, together with its permitted successors and assigns, the
“Collateral Agent”) for the Priority Lien Secured Parties (as defined in the
Collateral Agency Agreement referred to in the Collateral Agreement (as
hereinafter defined)). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Collateral Agreement or the Collateral Agency
Agreement, as applicable.

W I T N E S S E T H:

WHEREAS, the Grantors (other than the Additional Grantor) have entered into the
Collateral Agreement dated as of April 25, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”) in favor of
the Collateral Agent for the benefit of the Priority Lien Secured Parties;

WHEREAS, the Additional Grantor is required to become a party to the Collateral
Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 9.14 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in Schedules
                1 to the Collateral Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 4 of the Collateral Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS ASSUMPTION AGREEMENT (WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT
GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE
LAW GOVERNING PERFECTION AND EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY
INTERESTS).

 

1 

Refer to each Schedule which needs to be supplemented.

 

Annex 1-1



--------------------------------------------------------------------------------

3. Successors and Assigns.

This Assumption Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Additional Grantor may not assign, transfer or delegate any of its rights or
obligations under this Assumption Agreement without the prior written consent of
the Collateral Agent and any such assignment, transfer or delegation without
such consent shall be null and void.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:       Name:   Title:

 

Annex 1-2



--------------------------------------------------------------------------------

Annex 1A

 

Annex 1A-1